 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   JENNIFER MORRIS,                                     Case No. 1:17-cv-01488-AWI-SAB

 9                   Plaintiff,                           ORDER VACATING JUNE 19, 2019
                                                          HEARING ON PLAINTIFF’S MOTION FOR
10           v.                                           LEAVE TO FILE AMENDED COMPLAINT

11   JOHN SUTTON,                                         (ECF No. 34)

12                   Defendant.

13

14          Currently before the Court is Plaintiff’s motion for leave to file an amended complaint

15 which is set for hearing on June 19, 2019. (ECF No. 34.) The Court, having reviewed the

16 record, finds this matter suitable for decision without oral argument. See Local Rule 230(g).

17 Accordingly, the previously scheduled hearing set on June 19, 2019 will be vacated and the

18 parties will not be required to appear at that time.

19
     IT IS SO ORDERED.
20

21 Dated:      June 17, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     1
